Exhibit 10.1

STATE OF CONNECTICUT

PUBLIC UTILITIES REGULATORY AUTHORITY

 

APPLICATION FOR APPROVAL OF HOLDING COMPANY TRANSACTION INVOLVING NORTHEAST
UTILITIES AND NSTAR     


 

 

 

 

 

 

 

:


:

:

:

:

:

:

:

  


  

  

  

  

  

  

  

   DOCKET NO. 12-01-07

 

 

 

 

SETTLEMENT AGREEMENT

 



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

PUBLIC UTILITIES REGULATORY AUTHORITY

 

APPLICATION FOR APPROVAL OF HOLDING COMPANY TRANSACTION INVOLVING NORTHEAST
UTILITIES AND NSTAR     


 

 

 

 

 

 

 

:


:

:

:

:

:

:

:

  


  

  

  

  

  

  

  

   DOCKET NO. 12-01-07

SETTLEMENT AGREEMENT

WHEREAS, this Settlement Agreement is entered into by and between Northeast
Utilities (“NU”) and NSTAR (together, the “Companies”), and George Jepsen,
Attorney General of the State of Connecticut (“Attorney General”), and Elin
Swanson Katz, Consumer Counsel, on behalf of the State of Connecticut, Office of
Consumer Counsel (“OCC”) (collectively, the “Settling Parties”), in connection
with the Companies’ application dated January 19, 2012 (“Application”) for
approval of a holding company transaction (“Proposed Transaction”) pending
before the Public Utilities Regulatory Authority (“Authority”) in the
above-referenced docket;

WHEREAS, the Companies filed their Application for approval with the Authority,
and the Settling Parties subsequently have engaged in discovery, hearings and
negotiations concerning the Application, the Proposed Transaction and the
matters addressed in this Settlement Agreement;

WHEREAS, the Settling Parties have raised competing and disputed claims with
regard to the various issues related to the Application and Proposed
Transaction, but wish to resolve those issues on mutually agreeable terms, and
without establishing any precedent or principles applicable to any other
proceedings; and

WHEREAS, it is the policy of the Authority, consistent with Conn. Gen. Stat.
§16-19jj, to encourage the use of settlements to resolve contested cases and
proceedings.

NOW THEREFORE, in consideration of the exchange of promises and covenants herein
contained, the legal sufficiency of which is hereby acknowledged, the Settling
Parties agree, subject to approval by the Authority, as follows:



--------------------------------------------------------------------------------

ARTICLE 1: MERGER-RELATED FINANCIAL BENEFITS

 

1.1 Merger Rate Credit: NU shall provide a one-time, non-recoverable $25 million
rate credit to customers of The Connecticut Light and Power Company (“CL&P”) to
be applied on the first billing cycle in the next billing month following the
closing of the Proposed Transaction.

 

  1.1.1 The rate credit will be allocated to CL&P retail customer classes (i.e.,
residential, commercial and industrial) based upon their proportional share of
the monthly customer charges, and will appear on the bill as a uniform dollar
amount credit for each separate customer class as a separate line item, along
with an explanatory bill message. All customers within a retail customer class
shall receive the same rate credit dollar amount.

 

1.2. Distribution Rate Freeze: CL&P shall forego its right under Conn. Gen.
Stat. §16-19 to implement a requested general increase in its distribution rates
prior to December 1, 2014 (the “Base Rate Freeze Period”), and its distribution
rates shall be frozen through that date.

 

  1.2.1 Only the distribution rates shall be subject to the freeze. Other retail
rate components, including rate reconciling mechanisms, formula rates and other
adjustment mechanisms now in place or pending approval by the Authority as of
the date of this Settlement Agreement shall not be affected by this Settlement
Agreement. CL&P shall not file for approval of or propose new formula rates,
tariffs, or other charges, including but not limited to earning sharing
mechanisms, capital trackers, or revenue decoupling mechanisms, during the Base
Rate Freeze Period (“Prohibited Filings”), unless specifically mandated by the
terms of this Settlement Agreement or by statutes enacted after the date of this
Settlement Agreement. Prohibited Filings shall not include filings made pursuant
to Article 1, §1.2.2, and Article 4, §§4.1 and 4.3, below.

 

  1.2.2

Exogenous Costs: During the Base Rate Freeze Period, distribution rates may only
be adjusted up or down by the Authority due to exogenous factors that are
outside the Companies’ control (“Exogenous Costs”). CL&P may seek and the
Authority may grant Exogenous Cost recovery in the event and only to the extent
that the revenue requirements of CL&P are affected by more than $3 million
annually as the result of changes in law, taxes, administrative requirements or
accounting standards adopted after the date of this Settlement Agreement,
provided such accounting standards are adopted by entities that are independent
of the Companies and have authority to issue such standards, or as the result of
other events outside the Companies’ control that cause CL&P to incur
extraordinary and unanticipated expenses for the provision of safe and reliable
electric service to the extent necessary to provide such service. Eligibility
for Exogenous Cost recovery or rate credit shall be determined by the

 

2



--------------------------------------------------------------------------------

  Authority, consistent with the purposes of this Settlement Agreement and any
applicable PURA precedent.

 

1.3 Rate Reviews: CL&P must make application for new rates to go into effect as
of the end of the Base Rate Freeze Period (December 1, 2014). CL&P will propose
an earnings sharing mechanism in that rate filing. CL&P also shall make
application for a rate amendment within three years after the Base Rate Freeze
Period, with new rates to go into effect no later than December 1, 2017.

ARTICLE 2: ADVANCING STATE ENERGY GOALS

 

2.1 Energy Efficiency and Related Initiatives: NU shall work with the Department
of Energy and Environmental Protection (“DEEP”) to develop a targeted plan to
advance Connecticut’s interests in the areas of: (a) expanded energy efficiency
programs, including but not limited to low income energy efficiency programs and
a small business energy efficiency strike force; (b) electric vehicles;
(c) microgrids (d) renewable projects; and (e) other related areas consistent
with the Governor’s energy policy goals. A special emphasis shall be placed on
increasing the number of qualified minority contractors providing energy
efficiency services. NU shall provide a one-time, nonrecurring and
non-recoverable payment of $15 million for implementation of the plan during the
Base Rate Freeze Period. NU shall establish a segregated account for these
funds, to be disbursed at the direction of DEEP for projects in the plan
described herein.

 

2.2 CL&P Collaboration: CL&P will collaborate with DEEP to develop microgrid
infrastructure in the CL&P service territory, including the trips and transfers
necessary to isolate portions of the grid and a pilot set of distributed
generation sites. CL&P will work cooperatively and in good faith with DEEP to
resolve any legal or financial issues that may arise in fostering the
development of microgrids in support of state resiliency efforts. CL&P will
promote and enhance the capabilities of the Center for Storm and Power System
Resiliency at the University of Connecticut. CL&P also will collaborate with
DEEP to invest in the development and deployment of an initial suite of public
electric vehicle charging stations.

ARTICLE 3: CORPORATE HEADQUARTERS, CIVIC INVOLVEMENT AND EMPLOYMENT

 

3.1 Commitments: The Settling Parties acknowledge the critical importance of
continuity of headquarters and executive presence in Connecticut after the
merger. The Settling Parties acknowledge that under the Companies’ merger
agreement, headquarters functions will be located in Massachusetts as well as
Connecticut. The Settling Parties further acknowledge the critical importance of
continuity of charitable and civic involvement, as well as employment practices.
Therefore, in order to maintain continuity, for a period of no less than seven
years after closing of the Proposed Transaction, the Companies commit that:

 

3



--------------------------------------------------------------------------------

  3.1.1 NU will maintain principal Board and Executive offices and functions in
Hartford, Connecticut, and will provide staffing and executive presence
consistent with the continued presence of such offices and functions.

 

  3.1.2 NU will not sell the current headquarters office at 56 Prospect Street,
Hartford, Connecticut.

 

  3.1.3 NU will maintain the headquarters of CL&P, Yankee Gas Service Company
(“Yankee Gas”) and the Transmission Business in Connecticut.

 

  3.1.4 NU Call Center operations currently conducted in Windsor, Connecticut
will remain in their current location, or at another location in Connecticut.

 

  3.1.5 CL&P, Yankee Gas and the NU Foundation shall maintain levels and types
of charitable cash donations and civic commitments consistent with typical past
practice over the five years preceding the merger, provided that the overall
financial performance during the commitment period is comparable to pre-merger
levels. CL&P, Yankee Gas and the NU Foundation shall provide 60 days notice to
the Authority and the other Settling Parties prior to any material reduction in
the aggregate, pre-merger level and type of charitable donations and civic
commitments due to financial performance.

 

  3.1.6 Reductions in the Connecticut employee work force in connection with the
achievement of merger synergies shall be made on a fair and equitable basis and
will not be disproportionate to other jurisdictions in which the merged entity
conducts operations, either with respect to the number of reductions or with
respect to the relative number of high-compensation versus low-compensation
positions. The determination of what is “disproportionate” among jurisdictions
shall take into account the relative size of the Companies’ pre-merger
operations in each of the jurisdictions.

 

  3.1.7 In the event of a facility closing or layoff of employees in
Connecticut, NU shall provide 30 days’ notice of such action to the Attorney
General, OCC and the Authority, including a demonstration of how any such
closing or layoffs are consistent with the standards of equity, fairness and
proportionality set out in § 3.1.6.

 

  3.1.8 In order to promote stability of employment among CL&P line workers,
CL&P will work with local community colleges in Connecticut to develop a line
worker apprenticeship program, and the Companies will ensure, consistent with
the commitments made by their witnesses in Docket No. 12-01-07, that the
aggregate number of line workers will not be reduced as a result of the
Transaction, either in Connecticut or in Massachusetts.

 

  3.1.9 Nothing in this Settlement Agreement shall be interpreted to abridge
existing labor agreements.

 

4



--------------------------------------------------------------------------------

3.2 Open Space Land: NU makes the following commitments with respect to
open-space land: (a) Upon closing of the Proposed Transaction, NU agrees to
extend the term of the April 12, 2000 open space land memorandum of
understanding (“MOU”) between NU and the Department of Environmental Protection,
as predecessor to DEEP, for a period of 10 years from the current MOU expiration
date of July 1, 2014, and further commits to evaluate and consider additional
substantive changes to the MOU that may be proposed by DEEP in connection with
such extension; (b) within 12 months of the closing of the Proposed Transaction,
NU shall form an irrevocable NU preservation land trust, and within 24 months of
the closing, shall transfer into said trust the following properties, currently
owned by Rocky River Realty:

 

  •  

King’s Island, Enfield/Suffield, Connecticut (approximately 188 acres)

  •  

Skiff Mountain, Sharon, Connecticut (approximately 723 acres)

  •  

Hanover Road, Newtown, Connecticut (approximately 57 acres)

  •  

Barlett Road, Waterford, Connecticut (approximately 13 acres)

NU commits to work with DEEP to explore opportunities to ensure and/or expand
public access to the properties held by the NU preservation land trust for
passive recreation, where such public access is appropriate and consistent with
any existing use of these properties in support of NU’s business activities; and
(c) NU shall work cooperatively and in good faith with the State of Connecticut
and appropriate historical and cultural stakeholders to preserve the property
known as the “Venture Smith Homestead.”

ARTICLE 4: IMPROVING SYSTEM PERFORMANCE

 

4.1 System Resiliency: CL&P shall, within 90 days of the closing of the
Transaction, submit to the Authority a multi-year plan and cost recovery
mechanism for $300 million of spending in additional distribution system
resiliency. The program shall be subject to the Authority’s review and approval.
CL&P will be allowed recovery, through the systems benefits charge, federally
mandated congestion charge (FMCC) or similar mechanism, of the revenue
requirements associated with such program at its weighted average cost of
capital, with revenue requirements associated with up to $100 million of such
spending recoverable during the Base Rate Freeze Period. The total revenue
requirements recoverable during the Base Rate Freeze Period, to be collected
beginning January 1, 2013, shall not exceed $25 million.

 

4.2

Storm Response: NU shall commit to maintain parity of service to each state
within its service territory, such that the allocation of resources for
restoration efforts following major storms shall be made fairly and equitably
based on operational needs, system requirements and relative number of outages.
NU will file with the Authority upgraded practices and policies relating to
mutual aid by September 1, 2012. The CL&P Emergency Response Planning Process
will at all

 

5



--------------------------------------------------------------------------------

  times be subject to review and approval by the Authority.

 

4.3 Recovery of 2011 Storm Costs: CL&P will file with the Authority a request
for recovery of costs associated with Tropical Storm Irene and the October 2011
snow storm (“2011 Storm Costs”) net of insurance proceeds and the storm reserve
fund. Such request will be subject to review and approval by the Authority in an
adjudicatory proceeding. However, CL&P will limit its recovery to an amount $40
million less than the total 2011 Storm Costs (“$40 million write-down”). Nothing
in this Agreement shall restrict any party from advocating, or the Authority
from determining, an appropriate level of 2011 Storm Cost recovery that is lower
than 2011 Storm Costs less the $40 million write-down. At the end of the Base
Rate Freeze Period when new rates are implemented, any 2011 Storm Costs approved
by the Authority for recovery will be recovered in rates consistent with
standard cost review and recovery practice of the Authority over a six year
recovery period.

 

4.4 Service Quality: CL&P and Yankee Gas shall commit to improve non-storm and
storm-related service quality performance. Failure to at least maintain service
quality performance consistent with historical averages over the last 10 years
shall subject the companies to such penalties as may be within the Authority’s
jurisdiction and as may be imposed by the Authority from time to time for
failure to maintain service quality.

ARTICLE 5: EQUITY AND TRANSPARENCY

 

5.1 Accounting for Goodwill: The transaction value recorded on the books of
NSTAR LLC (the post-closing holding company that will be the sole shareholder of
NSTAR Electric and NSTAR Gas) upon the close of the Proposed Transaction will
include goodwill as defined under Generally Accepted Accounting Principles
(“GAAP”). The Settling Parties agree that the goodwill resulting from the
Proposed Transaction will not be recorded on the books of the operating
companies post merger, including CL&P and Yankee Gas, unless required by a
change in the rules or directives of the Securities Exchange Commission or a
change in GAAP. If so required, the operating companies shall quantify the
goodwill and its effects recorded on the financial books of account and shall
exclude that amount, or any write-down thereof, from any ratemaking calculation
used to set customer rates, tariffs or charges, and such amount would be
excluded from the calculation of the earned rates of return or the
debt-to-equity ratio of CL&P or Yankee Gas.

 

5.2 Net Book Value of Utility Assets: In completing the Proposed Transaction,
CL&P and Yankee Gas shall not make any accounting adjustment that has the result
of increasing the net book value of utility assets for ratemaking purposes.

 

5.3

Accounting Treatment and Future Ratemaking of Merger-Related Costs: No
transaction costs incurred to negotiate, draft, or execute the merger agreement,
or

 

6



--------------------------------------------------------------------------------

  to obtain the regulatory and shareholder approvals required to consummate the
Proposed Transaction, shall be recorded on the books of CL&P or Yankee Gas. Any
future recovery of transaction and integration costs is subject to Authority
review and approval in a future rate proceeding. Parties are free to support or
oppose such recovery in full or in part. Merger-related payments made to
officers leaving the employ of NSTAR, NU, any of the temporary or surviving
entities engaged in the proposed merger transactions, the operating companies,
or their successors (together, the “post-merger organization”) in the category
of “change of control” payments, or to executives remaining with the post-merger
organization in the category of “retention payments,” shall be recorded at the
parent company level upon the merger close and shall not be eligible for
recovery as a merger-related cost or otherwise from customers.

 

5.4 Cape Wind and Other Massachusetts Initiatives: The Settling Parties agree
that CL&P and Yankee Gas shall bear none of the costs associated with
commitments made by the Companies or their Massachusetts operating companies
with respect to the Cape Wind project or other Massachusetts initiatives in
settlement agreements filed in Massachusetts related to the Proposed
Transaction, and no such costs shall be recovered from CL&P or Yankee Gas
customers.

ARTICLE 6: DEPARTMENT APPROVALS AND OTHER CONDITIONS

 

6.1 Settlement Approval: The Settling Parties assert that, if the Authority does
not approve this Settlement Agreement in its entirety on or before April 2,
2012, this filing shall be deemed to be withdrawn and shall not constitute a
part of the record in any proceeding or used for any other purpose.

 

6.2 Merger Approval: The Settling Parties agree that the Proposed Transaction is
consistent with Connecticut law and the public interest. This Settlement
Agreement is contingent upon the Authority’s simultaneous approval of this
Settlement Agreement and the Proposed Transaction on or before April 2, 2012.

 

6.3 The provisions of this Settlement Agreement are not severable. This
Settlement Agreement is conditioned on its full approval by the Authority
without additional conditions or requirements.

 

6.4 If, for any reason, the Proposed Transaction is not consummated, the terms
of this Settlement Agreement shall be null and void and no longer apply even if
already approved by the Authority subject to the terms set forth herein.

 

6.5

This Settlement Agreement shall not be deemed in any respect to constitute an
admission by any party that any allegation or contention in this proceeding is
true or false. Except as specified in this Settlement Agreement to accomplish
the customer benefit intended by this Settlement Agreement, the entry of an
order by the Authority approving the Settlement Agreement shall not in any
respect

 

7



--------------------------------------------------------------------------------

  constitute a determination by the Authority as to the merits of any other
issue raised in this proceeding.

 

6.6 The making of this Settlement Agreement establishes no principles and shall
not be deemed to foreclose any party from making any contention in any
proceeding or investigation, except as to those issues and proceedings that are
stated in this Settlement Agreement as being specifically resolved and
terminated by approval of this Settlement Agreement.

 

6.7 This Settlement Agreement is the product of settlement negotiations. The
Settling Parties agree that the content of those negotiations (including any
workpapers or documents produced in connection with the negotiations) are
confidential, that all offers of settlement are without prejudice to the
position of any party or participant presenting such offer or participating in
such discussion, and, except to enforce rights related to this Settlement
Agreement, comply with the Connecticut Freedom of Information Act or defend
against claims made under this Settlement Agreement, that they will not use the
content of those negotiations in any manner in these or other proceedings
involving one or more of the parties to this Settlement Agreement, or otherwise.

 

6.8 Any number of counterparts of this Settlement Agreement may be executed, and
each shall have the same force and effect as an original instrument, and as if
all the parties to all the counterparts had signed the same instrument.

 

6.9 If there is any material change to the current agreement between the
Companies and the Massachusetts Department of Energy Resources (“DOER”) and the
Massachusetts Attorney General prior to any approval by the Authority, any party
may declare this Settlement Agreement null and void. If there is any material
change to the current agreement between the Companies and the DOER and the
Massachusetts Attorney General after approval by the Authority, the Attorney
General and the OCC reserve the right to seek to reopen Docket No. 12-01-07
pursuant to Conn. Gen. Stat. § 16-9.

 

8



--------------------------------------------------------------------------------

The signatories listed below represent that they are authorized on behalf of
their principals to enter into this Settlement Agreement.

 

ATTORNEY GENERAL OF THE STATE OF CONNECTICUT     NORTHEAST UTILITIES By:   /s/
GEORGE JEPSEN     By:   /s/ DAVID R. MCHALE  

George Jepsen

Attorney General

Office of the Attorney General

55 Elm Street

Hartford, CT 06106

     

David R. McHale

Executive Vice President and

Chief Financial Officer

Northeast Utilities

56 Prospect Street

Hartford, CT 06103

 

OFFICE OF CONSUMER COUNSEL     NSTAR By:   /s/ ELIN SWANSON KATZ     By:   /s/
JAMES J. JUDGE  

Elin Swanson Katz

Consumer Counsel

Office of Consumer Counsel

Ten Franklin Square

New Britain, CT 06051

     

James J. Judge

Senior Vice President and Chief

Financial Officer

NSTAR

800 Boylston Street

Boston, MA 02109

Dated: March 13, 2012

 

9